Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24 has been entered. Claims 1-20 are now pending in the present application. 

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-9, 11, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0210384) in view of Wifvesson et al. (US 2019/0394651, which claims filing date benefit of provisional application 62/451,875).
Regarding claim 1,  Zhang teaches a network node (FIG. 2, DeNB 30) configured for operation in a wireless network, comprising: 
a wireless transceiver configured to communicate with user equipment (UE); processing circuitry including at least one processor and at least one memory (FIG. 1, access apparatus 30 – par [0015]), wherein the at least memory stores instructions that , when executed by the at least one processor, cause the network node to: 
initiate a connection request for a data radio bearer (DRB) with the UE for wireless communication of user plane data (DeNB 30 activates AS security by sending a security mode command message (message commanding security mode) to the RN-UE 20 – par [0028]. The DeNB 30 may provide information to indicate an integrity protection algorithm used for a certain data radio bearer (DRB) which may be created later on in the message commanding security mode to the RN-UE 20 – par [0029]) {wherein the user plane data that is communicated in the DBR includes user data from internet protocol (IP) packets}; 
determine whether user plane (UP) integrity protection is activated for the DRB, wherein UP integrity protection is determined for each DRB (the DeNB 30 recognizes that a DRB to be created is required for integrity protection, and initiates a related mechanism to provide the corresponding security protection to the DRB – par [0035]) {including user data from IP packets}; 
generate an indication for activation of UP integrity protection for the DRB in a connection request message to the UE (DeNB 30 sends an RRC connection reconfiguration message to the RN-UE 20. The RRC connection reconfiguration message indicates DRB-ToAddMod (EPS ID, DRB-ID, integrity protection indication, NAS information…); 
{receive from the UE a connection complete message}; and 
perform UP integrity protection on user plane data for the DRB (Based on the indication from the DeNB 30, the RN-UE 20 activates integrity protection for the DRB carrying S1AP/X2AP signalling traffic – par [0038]. S1AP and X2AP is actual user plane traffic – par [0005]) {that includes user data from IP packets for the DRB}. 
Zhang fails to particular disclose  
wherein the user plane data that is communicated in the DBR includes user data from internet protocol (IP) packets/ user plane data… including user data from IP packets/user plane data… that includes user data from IP packets for the DRB. 
and receive from the UE a connection complete message
However, the Wifvesson teaches
wherein the user plane data that is communicated in the DBR includes user data from internet protocol (IP) packets/ user plane data… including user data from IP packets/user plane data… that includes user data from IP packets for the DRB (The UE and communication network negotiate whether . 
and receive from the UE a connection complete message (informing a user of the UE of the IPUP mode to be used by the communication network for the UE. This informing step may be performed during registration with the communication network or may be performed after registration with the communication network is complete – par [0142]. FIG. 21, step 23 indicates registration complete.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Zhang for increased data security in 5G networks.
Regarding claim 3,  Zhang in view of Wifvesson teaches claim 1 and Zhang further teaches to: receive user plane data over the DRB from the UE, wherein the integrity protection has been applied to the user plane data; and perform integrity verification on the user plane data from the UE (par [0042]-[0046]).
Regarding claim 7,  Zhang in view of Wifvesson teaches claim 1 and further teaches to: determine at least one characteristic of the DRB; and determine whether user plane (UP) integrity protection is activated for the DRB using the at least one characteristic of the DRB (The MME 50 of RN-UE includes a parameter (second parameter) "integrity protection indication" in a corresponding E-RAB setup request message (S1AP message) to the DeNB 30 (step 3. in FIG. 2) to indicate that a specific E-RAB associated with S1AP/X2AP is required for integrity protection. The E-RAB setup request message further indicates a session management request (TFT for S1AP/X2AP traffic), EPS bearer ID (identification) and EPS bearer QoS – par [0031]). 
Regarding claim 8,  Zhang in view of Wifvesson teaches claim 1 and further teaches wherein the at least one characteristic includes a quality of service class identifier (The MME 50 of RN-UE includes a EPS bearer QoS – par [0031]). 
Regarding claim 9,  Zhang teaches a User equipment (UE), comprising: 
a wireless transceiver configured to communicate with a network node; processing circuitry including at least one processor and at least one memory (FIG. 1, UE 20 – par [0013]), wherein the at least one memory stores instructions that when executed by the at least one processor, cause the UE to: 
receive a connection request for a data radio bearer (DRB) from the network node for wireless communication of user plane data (DeNB 30 activates AS security by sending a security mode command message (message commanding security mode) to the RN-UE 20 – par [0028]. The DeNB 30 may provide information to indicate an integrity protection algorithm used for a certain data radio bearer (DRB) which may be created later on in the message commanding security mode to the RN-UE 20 – par [0029]); 
determine that user plane (UP) integrity protection is activated for the DRB using the connection request (DeNB 30 activates AS security by sending a security mode command message (message commanding security mode) to the RN-UE 20 – par [0028]. The DeNB 30 may provide information to indicate an integrity protection algorithm used for a certain data radio bearer (DRB) which may be created later on in the message commanding security mode to the RN-UE 20 – par [0029]); 
and 
perform UP integrity protection on user plane data for the DRB (Based on the indication from the DeNB 30, the RN-UE 20 activates integrity protection for the DRB carrying S1AP/X2AP signalling traffic – par [0038]. S1AP and X2AP is actual user plane traffic – par [0005]), {wherein the user plane data is generated from an application layer}. 
Zhang fails to teach wherein the user plane data is generated from an application layer
However, the Wifvesson teaches
wherein the user plane data is generated from an application layer (encryption relating to Integrity Protection will be applied at an upper protocol layer – par [0138]. Upper protocol layer is understood to include application layer.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Zhang for increased data security in 5G networks.
Regarding claim 11,  Zhang in view of Wifvesson teaches claim 9 and Zhang further teaches to: receive user plane data over the DRB from the network node, wherein the integrity protection has been applied to the user plane data; and perform integrity verification on the user plane data from the network node (par [0042]-[0046]).
Regarding claim 14,  Zhang teaches a method of a network node configured for operation in a wireless network, comprising: 
initiating a connection request for a data radio bearer (DRB) with a UE for wireless communication of user plane data (DeNB 30 activates AS security by sending a security mode command message (message commanding security mode) to the RN-UE 20 – par [0028]. The DeNB 30 may provide information to indicate an integrity protection algorithm used for a certain data radio bearer (DRB) which may be created later on in the message commanding security mode to the RN-UE 20 – par [0029]) {wherein the user plane data is generated from an IP layer}; 
determining user plane (UP) integrity protection is activated for the DRB, (the DeNB 30 recognizes that a DRB to be created is required for integrity protection, and initiates a related mechanism to provide the corresponding security protection to the DRB – par [0035]); 
generating an indication for activation of UP integrity protection for the DRB in a connection request message to the UE (DeNB 30 sends an RRC connection reconfiguration message to the RN-UE 20. The RRC connection reconfiguration message indicates DRB-ToAddMod (EPS ID, DRB-ID, integrity protection indication, NAS information…); and 
performing UP integrity protection on user plane data for the DRB (Based on the indication from the DeNB 30, the RN-UE 20 activates integrity protection for the DRB carrying S1AP/X2AP signalling traffic – par [0038]. S1AP and X2AP is actual user plane traffic – par [0005]). 
Zhang fails to particular disclose wherein the user plane data is generated from an IP layer. 
However, the Wifvesson teaches
wherein the user plane data is generated from an IP layer (UP integrity is applied for IoT data, which is understood to be communicated in IP packets – par [0232]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Wifvesson in Zhang for increased data security in 5G networks.
Regarding claim 16,  Zhang in view of Ostergaard teaches claim 14 and Zhang further teaches receiving user plane data over the DRB from the UE, wherein the integrity protection has been applied to the user plane data; and performing integrity verification on the user plane data from the UE (par [0042]-[0046]).
Regarding claim 20,  Zhang in view of Wifvesson teaches claim 19 and further teaches determining at least one characteristic of the DRB; and determining whether user plane (UP) integrity protection is activated for the DRB using the at least one characteristic of the DRB, wherein the at least one characteristic includes a quality of service class identifier (The MME 50 of RN-UE includes a parameter (second parameter) "integrity protection indication" in a corresponding E-RAB setup request message (S1AP message) to the DeNB 30 (step 3. in FIG. 2) to indicate that a specific E-RAB associated with S1AP/X2AP is required for integrity protection. The E-RAB setup request message further indicates a session management request (TFT for S1AP/X2AP traffic), EPS bearer ID (identification) and EPS bearer QoS – par [0031]). 

Claims 2, 4-6, 10, 12, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wifvesson further in view of Ostergaard et al. (US 2012/0307709, hereinafter Ostergaard).
Regarding claim 2,  Zhang in view of Wifvesson teaches claim 1 above but Zhang fails to teach perform UP integrity protection on the user plane data for the DRB for a duration of the DRB.
However, Ostergaard teaches perform UP integrity protection on the user plane data for the DRB for a duration of the DRB  (after a reestablishment , new configuration is issued – par [0041]. It is understood, the old configuration is no longer valid)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide extra security against the attacks (par [0034]).
Regarding claim 4,  Zhang in view of Wifvesson teaches claim 1 and but Zhang fails to teach to: initiate another connection request for a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determine whether user plane (UP) integrity protection is activated for the second DRB, wherein UP integrity protection is determined for each DRB
However, Ostergaard teaches to: initiate another connection request for a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determine whether user plane (UP) integrity protection is activated for the second DRB, wherein UP integrity protection is determined for each DRB  (different DRB might have different configuration regarding integrity protection - [0041])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide extra security against the attacks (par [0034]).
Regarding claim 5,  Zhang in view of Wifvesson teaches claim 1 and but Zhang fails to teach to: determine user plane (UP) integrity protection is not activated for the second DRB; and generate an indication of non-activation of UP integrity protection for the second DRB in another connection request message to the UE
However, Ostergaard teaches determine user plane (UP) integrity protection is not activated for the second DRB; and generate an indication of non-activation of UP integrity protection for the second DRB in another connection request message to the UE  (different DRB might have different configuration regarding integrity protection - [0041])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide for improved system performance.
Regarding claim 6,  Zhang in view of Wifvesson teaches claim 1 and but Zhang fails to teach to: to: receive from the UE another connection complete message; and transmit user plane data for the second DRB, wherein the user plane data does not include UP integrity protection
However, Ostergaard teaches to: receive from the UE another connection complete message; and transmit user plane data for the second DRB, wherein the user plane data does not include UP integrity protection  (different DRB might have different configuration regarding integrity protection - [0041])

Regarding claim 10,  Zhang in view of Wifvesson teaches claim 9 above but Zhang fails to teach perform UP integrity protection on the user plane data for the DRB for a duration of the DRB.
However, Ostergaard teaches perform UP integrity protection on the user plane data for the DRB for a duration of the DRB  (after a reestablishment , new configuration is issued – par [0041]. It is understood, the old configuration is no longer valid)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide extra security against the attacks (par [0034]).
Regarding claim 12,  Zhang in view of Wifvesson teaches claim 9 and but Zhang fails to teach to: receive another connection request for a second data radio bearer (DRB) from the network node for wireless communication of user plane data; determine user plane (UP) integrity protection is not activated for the second DRB using the another connection request; generate another connection complete message; and generate user plane data for the DRB
However, Ostergaard teaches to: initiate another connection request for a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determine whether user plane (UP) integrity protection is activated for the second DRB, wherein UP integrity protection is determined for each DRB  (different DRB might have different configuration regarding integrity protection - [0041])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide extra security against the attacks (par [0034]).
Regarding claim 13,  Zhang in view of Wifvesson teaches claim 12 and but Zhang fails to teach to: wherein the another connection request includes an indication for non-activation of UP integrity protection for the second DRB
However, Ostergaard teaches wherein the another connection request includes an indication for non-activation of UP integrity protection for the second DRB  (different DRB might have different configuration regarding integrity protection - [0041])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide for improved system performance.
Regarding claim 15,  Zhang in view of Wifvesson teaches claim 14 above but Zhang fails to teach performing UP integrity protection on the user plane data for the DRB for a duration of the DRB.
However, Ostergaard teaches performing UP integrity protection on the user plane data for the DRB for a duration of the DRB  (after a reestablishment , new configuration is issued – par [0041]. It is understood, the old configuration is no longer valid)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide extra security against the attacks (par [0034]).
Regarding claim 17,  Zhang in view of Wifvesson teaches claim 14 and but Zhang fails to teach to: initiating another connection request for a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determining whether user plane (UP) integrity protection is activated for the second DRB, wherein UP integrity protection is determined for each DRB.
However, Ostergaard teaches initiating another connection request for a second data radio bearer (DRB) with the UE for wireless communication of user plane data; and determining whether user plane (UP) integrity protection is activated for the second DRB, wherein UP integrity protection is determined for each DRB  (different DRB might have different configuration regarding integrity protection - [0041])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide extra security against the attacks (par [0034]).
Regarding claim 18,  Zhang in view of Wifvesson teaches claim 17 and but Zhang fails to teach to: determining user plane (UP) integrity protection is not activated for the second DRB; and generating an indication for non-activation of UP integrity protection for the second DRB in another connection request message to the UE
However, Ostergaard teaches determine user plane (UP) integrity protection is not activated for the second DRB; and generate an indication of non-activation of UP integrity protection for the second DRB in another connection request message to the UE  (different DRB might have different configuration regarding integrity protection - [0041])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ostergaard in Zhang to provide for improved system performance.
Regarding claim 19,  Zhang in view of Wifvesson teaches claim 18 and but Zhang fails to teach receiving from the UE another connection complete message; and transmitting user plane data for the second DRB, wherein the user plane data does not include UP integrity protection
However, Ostergaard teaches receiving from the UE another connection complete message; and transmitting user plane data for the second DRB, wherein the user plane data does not include UP integrity protection  (different DRB might have different configuration regarding integrity protection - [0041])


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642